Citation Nr: 1542484	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  14-11 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left ankle.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected degenerative joint disease of the left ankle.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 1973 to December 1985 in the United States Army.  He had honorable service from November 1973 to March 1984 and a period of dishonorable service from March 1984 to December 1985.  An October 2012 administrative decision determined that the period of service from March 1984 to December 1985 was considered dishonorable.  The Veteran did not appeal that decision or dispute this characterization.  Thus, there is a statutory bar to the Veteran's ability to receive VA benefits for disabilities incurred in or aggravated by the Veteran's second period of service.  38 U.S.C.A. §§ 101(2), 101(24), 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.12 (2014).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2012 and December 2012 from the Department of Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a June 2015 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  In that decision, the Board assumed jurisdiction over the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. Ap. 447 (2009).  The case has since been returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  For the period prior to August 7, 2015, the Veteran's left ankle disability manifested in moderate limitation of motion, but not marked limitation of motion.

2.  Beginning on August 7, 2015, the Veteran's left ankle disability manifested in moderate limitation of motion; it did not manifest in ankylosis of the ankle joint, subastragalar or tarsal joints, malunion of os calcis or astragalus, or astragalectomy.

3.  The Veteran's current hepatitis C did not manifest in service and is not otherwise etiologically related to the Veteran's active military service.

4.  The Veteran does not meet the schedular criteria for TDIU.

5.  The Veteran's service-connected disability does not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period prior to August 7, 2015, the criteria for an initial rating in excess of 10 percent for the Veteran's left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5271 (2014).

2.  Beginning on August 7, 2015, the criteria for a 20 percent rating, but no higher, for the Veteran's left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5271 (2014).

3.  Hepatitis C was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2014).

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5313(c) (West 2014); 38 C.F.R. §  3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify in this case was satisfied by an April 2011 letter.  This letter was also provided prior to the initial decisions on the claims by the AOJ in November and December of 2012.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

While the Veteran was not provided with a separate letter addressing the issue of entitlement to TDIU, he was provided notice regarding the higher rating claim from which the claim for TDIU arose.  Additionally, an August 2015 supplemental statement of the case (SSOC) provided notice of the elements of a TDIU claim.  The Veteran was afforded an opportunity to provide additional documentation in response to the SSOC, but he did not do so.  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  In connection with the Veteran's service connection claim for hepatitis C, the AOJ obtained a November 2012 VA examination and a July 2015 addendum medical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and subsequent opinion obtained in this case are adequate, as they are predicated on a review of the Veteran's claims file, his reported history, and an examination.  

The Veteran was additionally provided with examinations in May 2012 and August 2015 to evaluate his left ankle disability.  When considered together, these examinations are adequate as they are predicated on an examination of the Veteran and provide the required information to properly rate the Veteran under the applicable diagnostic codes.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left ankle disability since he was last examined in August 2015.  The record does not reflect an allegation or evidence revealing any worsening of the degenerative joint disease of the left ankle since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claims.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

The Board also finds compliance with the prior remand.  Pursuant to the June 2015 remand, the AOJ obtained the Veteran's updated VA treatment records and adjudicated a claim for TDIU.  The AOJ also obtained a July 2015 addendum medical opinion for the Veteran's hepatitis C claim and provided the Veteran with an August 2015 VA examination to assess the current severity and manifestations of his left ankle disability.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Laws and Analysis

Increased Rating - Degenerative Joint Disease of the Left Ankle

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court discussed the concept of "staged" ratings, finding that, in cases where a veteran disagreed with an initially assigned disability evaluation, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is currently in receipt of a 10 percent disability rating for his degenerative joint disease of the left ankle under Diagnostic Code 5010, effective from July 16, 2010.  The Veteran contends that he entitled to a disability rating in excess of 10 percent for his service-connected left ankle disability.

Diagnostic Code 5010 governs ratings for arthritis due to trauma and directs the rater to apply Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or minor joint groups, will warrant a rating of 10 percent; x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, will warrant a 20 percent rating.  For the purpose of rating a disability based arthritis, the ankles are considered major joints.  38 C.F.R. § 4.45 (2014).  Accordingly, the Veteran is rated at 10 percent under this diagnostic code.  

The Veteran's VA treatment records reflect that in March 2011, he reported having rheumatoid arthritis that was worse in his knees and ankles.  He took Aleve as the occasion required.  In May 2011, the Veteran described having daily pain that was aching, deep, sharp, and accompanied by pressure.  He rated the pain at 5 out of 10.  However, the Veteran also reported that pain at this level was tolerable for him.  In July and November of 2011, the Veteran still had chronic left ankle pain, but he reported that it had increased to an 8 out of 10 its intensity.  

The Veteran's left ankle was evaluated during a May 2012 VA examination.  The examiner noted imaging studies showed degenerative or traumatic arthritis in the left ankle.  The Veteran had a diagnosis of left ankle osteoarthritis.  In describing his symptoms, the Veteran informed the examiner that he had lived with left ankle pain for a while.  As such, he noticed pain when he first woke up, but he explained that this pain became better with standing and walking.  However, walking too much could also cause pain.  The Veteran treated his pain with Tramadol.  He denied having flare-ups that impacted the function of the left ankle.  The Veteran additionally did not use any assistive devices.

Initial range of motion testing reflected a normal 45 degrees or greater of plantar flexion and 10 degrees of plantar dorsiflexion.  There was no objective evidence of pain or additional loss of range of motion after repetitive-use testing.  The examiner also observed that the Veteran did not have any functional loss and/or functional impairment of the ankle.  There was also no functional impairment of extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The examiner also determined that there was no localized tenderness or pain on palpation.  Testing showed that the Veteran's muscle strength was 5 out of 5 for both the ankle plantar flexion and ankle dorsiflexion.  In response to the anterior drawer test and the talar tilt test, the Veteran did not display laxity for either the right or left side when compared with the opposite side. 

The examiner stated that the Veteran did not have ankylosis of the ankle, subtalar, and/or tarsal joint.  In addition, the Veteran had never had experienced splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus); and he never had a talectomy (astragalectomy).  The Veteran also had no prior total ankle joint replacement.  The examiner did note that the Veteran had undergone a 1975 surgery involving excision of a bullet from the left medial malleolar area (subcutaneous).  However, there were no residual signs and/or symptoms due to this surgery.  The Veteran had a related scar, but it was not painful, unstable, or a having a total area greater than 39 square centimeters (6 square inches).

In a September 2012 VA treatment record, the Veteran again reported that his ankle pain was worse in the morning.  During this visit, he rated the pain at 6 out of 10.  An October 2012 VA treatment record stated that the Veteran still did not use any assistive devices.  In January 2013, a laboratory test yielded an impression of inflammatory arthritis with a question mark.  The record stated that it was negative for rheumatoid arthritis.  In November 2013, the Veteran reported that his joint pain had worsened to the point that he felt the need to take twice the prescribed dosage of medication to cope.  Later in December 2013, a VA treatment record documented that the Veteran used a cane.  At this time, the Veteran reported that he took 3 Tramadol at once.  The Board notes that his active outpatient medications list from this date stated that the Veteran was meant to take Tramadol 3 times a day.  In October 2012, the Veteran stated that he had experienced any falls in the past 12 months.

The Veteran was provided with another VA examination for his left ankle disability on August 7, 2015.  The diagnosis was osteoarthritis of the left ankle.  The Veteran reported that his left ankle symptoms had worsened since the May 2012 VA examination.  However, he still denied having flare ups.  Though his left ankle discomfort was "pretty much the same all the time," the Veteran indicated that it bothered him more at the time of the August 2015 examination than it had 3 years ago.  As a result, the Veteran informed the examiner that his pain medications had been increased and he now used Naproxen for his inflammatory arthritis.  The Veteran also took Acetaminophen for his left ankle pain as well as for multiple sites of pain unrelated to his left ankle disability.  The examiner observed that the VA treatment records indicated that the Veteran's use of Naproxen began at the same time that he was complaining of right shoulder pain.  The examiner additionally remarked that there was no mention in the records of left ankle symptoms at that time.

The Veteran reportedly felt a sharp pain in the morning and sometimes experienced warmth in his ankle.  However, the examiner determined that there was no increased warmth or swelling present during the examination.  The examiner also noted that while some VA treatment records recorded rheumatoid arthritis, it appeared that this documentation was based on the history given by the Veteran.  The examiner observed that there was no objective evidence of rheumatoid arthritis upon examination and VA treatment records were silent for a documented clinical, radiological, or laboratory diagnosis of rheumatoid arthritis.  The examiner did find that there was evidence for a clinical diagnosis of inflammatory arthralgias/arthritis in the Veteran's left ankle.  However, the examiner clarified that the pertinent symptoms of this process were associated with the Veteran's hepatitis C and etiologically separate from his service-connected left ankle disability.  The examiner further stated that the Veteran's recent complaints of pain and stiffness are most likely due to a combination of his service-connected and non-service-connected disorders, but it would be speculative to opine as to which symptoms were attributable to each disorder.

Testing showed that the Veteran's initial range of motion had decreased to 5 degrees of dorsiflexion and 40 degrees of plantar flexion.  There was no additional loss in range of motion after 3 repetitions.  The examiner stated that the range of motion exhibited by the Veteran during the examination was at least as likely as not due to his service-connected osteoarthritis (degenerative joint disease) of the left ankle. However, the Veteran retained normal muscle strength in both the plantar flexion and the dorsiflexion of the left ankle.  There was still no muscle atrophy or ankylosis.  In evaluating the previously documented scar, the examiner stated that the Veteran did not have any scars related to his left ankle.  The Veteran reported that "you really can't see the scar anymore" and the examiner observed that a scar was not visualized in the ankle region at the time of the examination.  The examination report also documented that the Veteran now used a cane on a regular basis.  The Veteran informed the examiner that he had used the cane since 2013 to help with his equilibrium.  The examiner noted that left ankle instability or dislocation was suspected, but the anterior drawer test and the talar tilt test still revealed no laxity when compared with the opposite side.  

In contrast to the May 2012 VA examination, the examiner noted that the Veteran did have some functional loss or impairment as the Veteran reported that he could not run or walk more than 25 yards without experiencing a loss of strength and needing to sit.  However, the Veteran's abnormal range of motion did not itself contribute to a functional loss.  The examiner also stated that there was no objective evidence of pain, excess fatigability, incoordination, and/or weakness.  According to the examiner, it was impossible to state, without undue speculation, the degree to which pain, weakness, fatigability, or incoordination, could significantly limit the functional ability of the joint with repeated use over a period of time.  As such, any additional functional loss due to pain on use could not be determined.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 10 percent is not justified for the period prior to August 7, 2015.  Beginning on August 7, 2015, the Board finds that the manifestations of the Veteran's left ankle disability are best described by a 20 percent rating.  As discussed below, the Board finds that for each of these periods, the severity of the Veteran's left ankle disability has warranted the award of at least a compensable evaluation for limitation of motion under Diagnostic Code 5271.  Thus, the left ankle disability is more appropriately evaluated under Diagnostic Code 5271 using the criteria for limitation of motion.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993). (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board initially notes that a separate or higher evaluation is not warranted under Diagnostic Code 5003 as the evidence does not show x-ray evidence of involvement of 2 or more major joints or minor joint groups.

Diagnostic Code 5271 addresses limitation of motion of the ankle.  Moderate limitation of motion of an ankle warrants a 10 percent evaluation; while marked limitation of an ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code. 5271.  Normal range of motion for the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

During this period, the Veteran had normal plantar flexion and his dorsiflexion was limited to no worse than 10 degrees.  Consequently, the Board finds that the Veteran displayed moderate limitation of the ankle during this period.  However, these facts do not approximate marked limitation of motion as the Veteran displayed the full range of motion for his plantar flexion and he still retained half the normal range of motion for his dorsiflexion.
The Board has considered whether a higher rating is warranted under another diagnostic code.  However, there is no evidence of ankle ankylosis (Diagnostic Code 5270), ankylosis of the subastralgar or tarsal joint (Diagnostic Code 5272), malunion of os calcis or astragalus (Diagnostic Code 5273); or astragalectomy (Diagnostic Code 5274).  Thus, a higher or separate evaluation under any of these diagnostic codes is not warranted.

Additionally, the Board has considered the scars associated with the Veteran's left ankle disability.  However, the May 2012 VA examiner found that the scars were not painful, unstable, or covering a total area greater than 39 square centimeters, or 6 square inches.  The other medical evidence of record does not contradict this finding.  As such, a separate rating for the Veteran's related scars is not warranted under Diagnostic Codes 7801, 7802, 7804, and 7805.  See 38 C.F.R. § 4.118.

The Board also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in Deluca.  The Board notes that the Veteran complained of pain on several occasions.  However, the 2012 VA examiner determined that there was no functional loss.  In addition, the Veteran denied having flare ups at the time of the examination.  The manifestations of the Veteran's left ankle disability are already contemplated in the 10 percent rating under Diagnostic Code 5271.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for this time period.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that an initial rating in excess of 10 percent is appropriate for the Veteran's left ankle disability; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  In addition, the preponderance of the evidence is against higher or separate evaluations for the left ankle disability under the remaining diagnostic codes, as discussed above.

The record indicates that beginning on August 7, 2015, the Veteran's range of motion was limited to 40 degrees of plantar flexion and 5 degrees of dorsiflexion.  Though the Veteran's plantar flexion was only mildly reduced, the Board notes that his dorsiflexion was significantly less than half of the normal range.  Based on this evidence, the Board finds that he experienced a marked limitation of ankle motion as of the date of the August 7, 2015 VA examination.  Therefore, a 20 percent rating for the service-connected left ankle disability is warranted beginning on August 7, 2015.  

The Board notes that the maximum available rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271 is 20 percent.  In addition, there was no x-ray evidence of involvement of 2 or more major joints or minor joint groups; ankylosis; evidence of malunion of the os calcic or astragalus; or astragalectomy at any time during this period.  Moreover, the August 2015 VA examiner determined that the Veteran did not have any visible scars associated with his left ankle disability.  For these reasons, a higher or separate rating is not warranted on the basis of such impairments.  See 38 C.F.R. § 4.7, 4.71, Diagnostic Codes 5003, 5270, 5272-74; 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.

For this period, the Board has again evaluated the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left ankle disability is not warranted on the basis of functional loss due to pain or weakness as the Veteran's symptoms are most consistent with the 20 percent rating.  The Board notes that the Veteran reported using a cane for instability, an inability to run, and having weakness after walking a specific distance.  However, the Veteran denied experiencing flare-ups.  The August 2015 VA examination report also noted that testing did not show instability and that he had normal muscle strength in his left ankle.  In addition, the August 2015 examiner specifically found that there was no additional loss in range of motion following repetitive motion and no objective evidence of pain, excess fatigability, incoordination, and/or weakness observed by the examiner during the August 2015 examination.  When considered alongside the objective medical evidence, the Veteran's reports do not merit a higher rating based on functional loss.

For each of these periods, the Board has considered the Veteran's lay statements.  The Veteran is competent to report his observations related to his left ankle.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that his statements consistent with the ratings assigned.  To the extent he argues that his symptoms are more severe, his statements must be weighed against the other evidence of record.  In this case, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight that the Veteran's general lay assertions, as they are objective findings based on thorough examinations of the Veteran's symptomatology.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left ankle disability is exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service connection disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran reported that his left ankle disability results in pain, limitation of motion, and limitations in walking.  The aforementioned symptoms are clearly contemplated in the respective rating criteria and provided for in the assigned ratings.

Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left ankle disability under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App.  337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).

Service Connection - Hepatitis C

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 131 (Fed. Cir. 2013).  As hepatitis C is not listed as a chronic disease under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) is not for application.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Recognized risk factors for contracting the hepatitis C virus (HCV) include intravenous drug use, blood transfusions before 1992, hemodialyses, intranasal cocaine use, high risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBS Fast Letter 211B (98-110) (November 30, 1998).  According to VA Fast Letter 04-13 (June 29, 2004), HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The Fast Letter further states that occupational exposure to HCV may occur in the health care setting through accidental needle sticks.  Id.  Thus, a veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  According to the Fast Letter, there have been no case reports of HCV being transmitted by an air gun injection.  Id.  Nevertheless, it is biologically plausible.  Id.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes that a particular mode of transmission was the source of a veteran's hepatitis C.  Id.

An injury or disease incurred during active service shall not be deemed in the line of duty if it is the result of alcohol or drug abuse, including the use of illegal drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the record clearly shows that the Veteran has a current diagnosis of hepatitis C.  Thus, the remaining question is whether the Veteran's hepatitis C manifested during service or is otherwise related thereto.

The Veteran's service treatment records (STRs) show that the Veteran received vaccinations in November 1973.  In April 1975, a surgery was conducted to remove bullet fragments from the Veteran's left ankle and left leg.  The STRs also reflect that he was tested for a sexually transmitted disease in May 1975, November 1975, November 1977, February 1982, and September 1983.  The Veteran denied using drugs in his June 1976 Report of Medical History.  However, an October 1977 STR stated that the Veteran had an 8 month history of opiate or synthetic morphine-like analgesic drug abuse drug abuse.  This STR also noted that the Veteran was given a discharge diagnosis of "post-injection hepatitis," and that viral hepatitis A Australian antigen testing was not performed.  Other STRs also documented the Veteran's alcohol use in September 1979 and November 1985.

After service, a September 2009 South Georgia Medical Center record documented that the Veteran had a problem with alcohol and noted that he received treatment for alcohol withdrawal and delirium tremens.  In November 2009, he was also observed to have a history of polysubstance abuse.  An August 2013 VA treatment record noted the Veteran's report that he had not used alcohol since 1996 or experienced any withdrawal symptoms since then.

The Veteran has advanced different theories to explain how he contracted hepatitis C during service.  He contends that during the April 1975 surgery, he received a blood transfusion that resulted in hepatitis C.  See August 2011 Statement in Support of Claim.  The Veteran also claims that he contracted hepatitis C from receiving airgun injections during service before his 1973 induction and in 1977.  See January 2012 Statement in Support of Claim.  He asserts that he began to have symptoms of hepatitis C during service in 1978.  See December 2011 Statement in Support of Claim.  The Veteran also claims that the evidence of alcohol and drug use documented in the STRs is untrue.  See March 2014 Statement in Support of Claim.  The Veteran additionally denied engaging in high risk sexual activity during service.  See October 2014 Letter to Congressman.

In January 2014, Dr. M. stated that it was not possible to determine the source of the Veteran's hepatitis C infection.  However, Dr. M. noted that the Veteran's reported receipt of a blood transfusion during service could certainly be a cause of hepatitis C.

As noted above, a VA examination and opinion was provided to the Veteran in November 2012 and an addendum opinion was obtained from the same examiner in July 2015.  During the November 2012 VA examination, the examiner stated that the Veteran's risk factors for Hepatitis C included high risk sexual activity and airgun injections.  The examiner noted that it was plausible that the Veteran received airgun injections during service due to the time period in which the Veteran served.  Though the examiner did not mark intravenous drug use as a risk factor in the examination report, she later discussed that the Veteran had an episode of injected drug abuse during service in her opinion.  In both November 2012 and July 2015, the VA examiner opined that she could not provide an opinion without resorting to mere speculation.

In November 2012, the examiner stated that there was no testing in medical literature to show when hepatitis C entered the body.  She also observed that there were multiple inconsistencies between the Veteran's statements and the medical records.  In July 2015, she added that there was no evidence that the Veteran's hepatitis C was introduced during service.  In both November 2012 and July 2015, the examiner found that there was no evidence to show that the same risk factors demonstrated in service, including drug use, high-risk sexual activity, and alcohol use, did not continue after service.  She indicated in August 2015 that this statement was further supported by the records from South Georgia Medical Center. Though the examiner clarified in July 2015 that there was no cause and effect relationship between heavy alcohol use and hepatitis C, she stated that the lifestyle associated with heavy alcohol use often includes risk factors for the transmission of disease.

In the rationale for each opinion, the examiner stated that while it was biologically plausible that airgun injectors can transmit infection, the medical literature was silent for documented cases.  She referenced medical literature in November 2012 indicating that veterans might have more exposure to traditional risk factors for hepatitis C, but military-related exposures were not found to be associated with infection.  In both opinions, the examiner responded to the Veteran's report of having received a blood transfusion in service by stating that no blood transfusion was shown.  In the addendum opinion, the examiner explained that STRs showed that he had a normal complete blood count (CBC) on the date of the April 1975 surgery.  As such, there was no need for a blood transfusion and it was doubtful that any transfusion took place.  In addition, the discharge summary after the surgery described the surgical procedures that occurred, but did not mention a blood transfusion.

The examiner also explained the October 1977 STR's notation of post-injection hepatitis in July 2015.  She noted that a November 2011 laboratory test indicated that the Veteran was previously exposed to hepatitis B and that the infection had been resolved.  This result provided a possible explanation for how another organism could have led to the service Veteran's diagnosis of "post-injection" hepatitis.  The Board notes that the Veteran also submitted an internet article from the Hepatitis C Trust in October 2014 which stated that the test to identify the hepatitis C virus was not developed until 1989.  Thus, it appears that the Veteran did not receive a diagnosis of hepatitis C in 1977.

The Board does not find that Dr. M's opinion has much probative value as it appears to have been based on an inaccurate factual premise.  The Board notes that the Veteran is competent to report that he received a blood transfusion during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v, Brown, 6 Vet. App. 465 (1994).  However, the July 2015 VA examiner used the evidence from the STRs and medical principles to explain why it is doubtful that a blood transfusion occurred.

When a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this statement alone does not make a medical opinion inadequate; a medical opinion with such language may still be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 323, 389-90 (2010).  As discussed above, the VA examiner explained why she could not render an opinion regarding whether the Veteran's hepatitis C manifested during service or is otherwise causally or etiologically related to service.  Consequently, the Board finds that the examiner's statement is adequate as it is supported with a sufficient rationale for why a nexus opinion could not be provided.

In addition, though the Veteran likely received airgun injections during service and it was biologically possible for an infection to occur, this scenario appears unlikely in light of the examiner statement that there is no documented evidence of this type of transmission occurring.  This low probability is also supported by the VA Fast Letter 04-13's statement that there have been no case reports of hepatitis C being transmitted by an air gun injection.  The Board acknowledges that the Veteran is competent to report his experiences and symptoms in service and thereafter; here, however, he is not competent to provide an etiological opinion on the development his hepatitis C as doing so requires a highly complex medical determination not capable of lay observation.  Layno, 6 Vet. App. at 469-70 (1994); Jandreau, 492 F.3d at 1376-77.  Thus, the Board finds that the specific, reasoned rationale of the VA examiner in November 2012 and July 2015 carries greater probative weight than the more general assertions of the Veteran.
Though the Veteran's intravenous drug use during service is a risk factor for hepatitis C, this factor cannot serve as the basis upon which to grant a claim for service connection as it constitutes willful misconduct.  While the Board does note that the Veteran denied using drugs, the October 1977 STR documented an 8 month history of drug use and the VA examiner noted the Veteran's injected drug abuse in November 2012.  Moreover, the November 2009 record from the South Georgia Medical Center also noted a history of polysubstance abuse.  In addition, though the VA examiner determined that high risk sexual activity was risk factor, the Veteran denied engaging in this activity.  However, as noted above, hepatitis C is spread primarily by contact with blood and blood products and high-risk sexual activity is a well-recognized low risk factor.  VA Fast Letter 04-13.  Based on this evidence, the Board finds it more likely that the Veteran's history of drug use was the cause of his hepatitis C over his high risk sexual activity during service.  Accordingly, the criteria for establishing service connection for hepatitis C have not been met.

For these reasons, the preponderance of the evidence is against finding that hepatitis C was incurred in service.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hepatitis C is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran contends that his service-connected left ankle disability has rendered him unable to maintain employment since 2009.  See January 2013 Notice of Disagreement.

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).
	
Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of TDIU.

Prior to August 7, 2015, the Veteran was service-connected for degenerative joint disease of the left ankle and assigned a 10 percent rating with an effective date of July 16, 2010.  Effective from August 7, 2015, the Veteran's disability rating was increased to 20 percent.  The Veteran is not presently service-connected for any other disabilities.  Therefore, the Veteran does not meet the minimum schedular threshold requirement of at least single disability rated as 60 percent or more.

Consequently, the remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, so that TDIU can be assigned pursuant to 38 C.F.R. § 4.16(b).  For Veterans who fail to meet to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), rating boards may submit claims to the Director of the Compensation and Pension Service for extraschedular consideration.  The Board is precluded from granting a total rating under section 4.16(b) as the authority to grant such a rating is vested specifically in the Director of the Compensation and Pension Service.  If the Board finds that a case is it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director of the Compensation and Pension, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that the Board may consider whether referral to "appropriate first-line officials" for extraschedular rating is required).  Thus, the decision by the RO as to whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

After considering the evidence of record, the Board finds that the evidence does not show that the Veteran is unemployable due to his service-connected disability.

As discussed above, the Veteran underwent an examination of his left ankle in May 2012.  Based on the results of the examination, the May 2012 examiner opined that the Veteran's left ankle condition did not impact his ability to work.

During the August 2015 VA examination the Veteran stated that his activities were limited as a result of joint pains, shortness of breath, and fatigue.  The Veteran noted that these symptoms were associated with his hepatitis C and diabetes.  In terms of employment, the Veteran reported that he had worked as a teacher's aide after his military service.  He had studied business administration in 1995 with a plan to work with computer software, but he did not finish the coursework.  From 2001 to 2002, the Veteran worked in the retail industry until he was informed that he could not sit down at the job.  Between 2002 and 2004, the Veteran worked in lawn service, but he was unable to continue as the combination of his blood pressure medications and the heat caused him to black out.  The Veteran later obtained a "pretty good" job at Georgia Pacific that allowed him to be seated from 2004 until 2008.  In this position, the Veteran used the bathroom often, felt tired, and experienced sweating as a result of his hepatitis C.  This position only ended after the plant closed down.  Following this job, the Veteran reported performing occasional work involving desk top publishing.  The Veteran stated that he was limited as a result of nausea and fatigue. The examiner noted that these symptoms were not related to the Veteran's service-connected left ankle disability.  

The August 2015 examiner determined that the Veteran's left ankle disability did impact his ability to perform occupational tasks as he could not run.  In addition, the Veteran reported that after walking for approximately 25 yards, he began to lose strength and needed to sit for around 20 minutes.  As a result, the examiner stated that physically strenuous activities that involved running, rapid stair climbing, or prolonged walking without breaks could be impacted due to the pain related his left ankle disability.  However, the examiner opined that the Veteran's left ankle osteoarthritis (degenerative joint disease) should not preclude light duty or sedentary employment.

The record does not reflect that the Veteran's service-connected left ankle disability renders him unable to secure or obtain substantially gainful employment.  The May 2012 VA examiner concluded that the left ankle disability did not affect his ability to work and while certain occupations requiring strenuous physical activity may be precluded, the August 2015 VA examiner found that sedentary or light duty employment would be obtainable.  The Veteran also indicated that he had been able to perform sedentary employment for Georgia Pacific and that he was prevented from continuing in this role by the organization's closure rather than his left ankle disability.  The medical evidence suggests that the Veteran's other medical problems, including hepatitis C and diabetes, may further impair the Veteran's employability.  However, non-service-connected disabilities are not for consideration in this analysis.  To the extent that the Veteran's left ankle disability affects his employment, the assigned scheduler ratings compensate the Veteran for such impairment.

The Board has considered the Veteran's competent statements that he is unemployable due to his service-connected disability, but finds that the VA medical opinions carry greater probative weight.  The Veteran is credible in his belief that his service-connected disability causes unemployability, but these statements are outweighed by the more detailed and thorough statements provided by the medical professionals.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim of entitlement to a total rating based on individual unemployability due to service-connected degenerative joint disease of the left ankle.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

For the period prior to August 7, 2015, entitlement to an initial evaluation in excess of 10 percent for service-connected left ankle degenerative arthritis is denied.

For the period beginning on August 7, 2015, entitlement to a 20 percent rating, but no higher, for service-connected left ankle degenerative arthritis is granted.
 
Entitlement to service connection for hepatitis C is denied.

Entitlement to TDIU is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


